Proceeding pursuant to CPLR article 78 to review a determination *698of the respondent New York State Division of Housing and Community Renewal, dated October 3, 1975, which, after a hearing, held that the petitioner landlords had failed to maintain all services required to be furnished by law and, accordingly, reduced the rents for the apartments in the buildings in question to the rents in effect on July 1, 1975, until such time as the petitioners comply with the applicable law, ordinance or regulation and the City of Yonkers files a written certification thereof. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remanded to the respondents for a full hearing and a new determination in accordance herewith. In the absence of a record, this court is unable to decide the propriety of the order sought to be reviewed. A new hearing should therefore be held and a record made (narrative or otherwise) which can be reviewed by this court. At such hearing there should be a full opportunity for examination and cross-examination. The ensuing determination should also include a statement as to what violations, if any, respondents have found, so that this court can correctly determine whether the amount of the rent rollback was proper. At this point, based on the inadequate record before us, it appears that the loss of approximately $66,000 suffered by the petitioners may have been too harsh a penalty. Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.